Citation Nr: 0606005	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  97-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
laceration of the right (dominant) little finger, with 
ankylosis and ulnar nerve involvement, currently evaluated as 
30 percent disabling.

2.  Whether October 1984, July 1989, or April 1991 rating 
decisions that denied entitlement to an increased evaluation 
for residuals of a laceration of the right little finger 
contained clear and unmistakable error.

3.  Entitlement to an effective date prior to January 22, 
1997, for a 30 percent evaluation for residuals of a 
laceration of the right little finger, with ankylosis and 
ulnar nerve involvement.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to March 
1977, and from August 1980 to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision and a 
December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In an April 2005 statement, the veteran expressed his desire 
to apply for benefits under the provisions of 38 C.F.R. 
§§ 4.29, 4.30 (2005).  As this claim has not been 
adjudicated, it is referred to the RO for appropriate action.

The case is remanded to the Appeals Management Center in 
Washington, DC.




REMAND

Notwithstanding the extensive efforts undertaken thus far to 
prepare this case for appellate review, the Board must again 
remand the claims to ensure full and complete compliance with 
VA's duty to assist.

Regarding the earlier effective date issue, the Board 
observes that development of the claim, such as that 
described in the Board's December 2001 remand, has not 
included development for VA medical evidence dated prior to 
the currently assigned effective date of January 22, 1997, 
despite the veteran's contention that VA failed to consider 
treatment records in its constructive possession.  The 
veteran has argued that rating decisions from 1984, 1989, and 
1991 are not final due to the RO's failure to consider VA 
medical evidence in existence at the time of said 
adjudications.  The RO should therefore take this opportunity 
on remand to consider the intertwined issue of whether clear 
and unmistakable error was committed in its October 1984, 
July 1989, or April 1991 rating decisions.

Regarding the current severity of the veteran's right little 
finger laceration and its effect on employability, VA must 
obtain pertinent, outstanding evidence.  In April 2005, the 
veteran submitted correspondence from the Social Security 
Administration documenting its receipt of a claim for 
supplemental security income benefits, which may likely be a 
Title XVI claim for disability benefits under the Social 
Security Act, as amended.  In September 2005, the veteran 
testified that he was last seen by treating physician Dr. D. 
Mass in July 2005, and records of this treatment are not in 
the claims file.  VA must also obtain an examination to allow 
an opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  A comprehensive VA 
examination of the veteran's right little finger residuals, 
addressing all skin, neurologic, and orthopedic impairment, 
is also warranted.
Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain and associate with 
the claims file the veteran's updated VA 
medical records and Dr. Mass, as well as 
any VA medical evidence dated prior to 
January 1997.  The RO must also attempt to 
obtain Social Security Administration 
records, as well as any additional 
evidence identified by the veteran with 
regard to his employment litigation, 
including but not limited to evidence from 
the Merit Systems Protection Board, Depart 
of Labor, and Office of Personnel 
Management.  If these records do not exist 
or cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  After associating with the claims file 
any evidence obtained from the above 
development, the RO must then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic, neurologic, and skin 
examinations to determine the current 
severity of all service-connected injury 
residuals caused by the right little 
finger, to include those involving the 
right hand and wrist.  The claims file 
must be made available to and reviewed by 
the examiner(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of pertinent pathology 
found to be present.  

The appropriate examiner(s) must report 
any functional limitation found and range 
of motion expressed in degrees, with 
standard ranges provided for comparison 
purposes.  The examiner must also render 
specific findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with any of the veteran's 
service-connected residuals from 
laceration of the right little finger.  
The extent and severity of any scarring, 
and the presence of any wrist ankylosis 
should also be documented, as well as the 
extent of any paralysis involving the 
ulnar nerve or other peripheral nerve.  

The examiner(s) must elicit from the 
veteran and record for clinical purposes a 
full work and educational history.  The 
examiner(s) must provide an opinion as to 
whether the veteran's service-connected 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  A 
complete rationale for the opinions 
expressed must be provided.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examination(s) and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report for 
the aforementioned examination(s), 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, to include whether clear and 
unmistakable error was committed in its 
October 1984, July 1989, or April 1991 
rating decisions, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If any of the issues on 
appeal continues to be denied, the veteran 
must be provided a Supplemental Statement 
of the Case.  The Supplemental Statement 
of the Case must address whether the 
veteran's claim for an increased rating 
should be submitted to the Chief Benefits 
Director or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2005).  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.
    
No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THIS MATTER HAS BEEN ON APPEAL 
SINCE 1997.  Hence, this claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

